



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Talbot c. Bergeron, 2016 ONCA 956

DATE: 20161219

DOSSIER: C62202

Les juges Weiler, Rouleau et
    Roberts

ENTRE

Monique Talbot

Requérante/Appelante

et

Michel Bergeron

Intimé

Raymond H. Gouin, pour lappelante

Mélanie H. Levesque, pour lintimé

Date de laudience : le
    10 novembre 2016

En appel du jugement du juge Robert
    Pelletier de la Cour supérieure de justice, en date du 27 avril 2016.

Le juge
    Rouleau :

A.

Introduction

[1]

Lappelante, Monique Talbot, porte en appel la
    décision du juge des requêtes rejetant la requête de lappelante. La requête demandait
    la destitution de lintimé Michel Bergeron en qualité de fiduciaire de deux
    testaments de leur père, Jean-Guy Bergeron (« le testateur »), en
    date du 20 janvier 2015, et cela pour la durée des procédures concernant la
    validité desdits testaments.

B.

Les Faits

[2]

Le testateur, décédé le 14 septembre 2015 à
    lâge de 73 ans, avait deux enfants, lappelante et lintimé. Le testateur avait
    fondé et opéré un commerce familial connu sous les noms « Les serres
    Bergeron » et « Bergeron fruits et légumes ». Le commerce
    comprenait de nombreuses serres, un magasin et des terres couvrant quelques 150
    acres.

[3]

En 1999, le testateur a souffert dun anévrisme
    qui a affecté sa capacité de gérer le commerce familial. Selon lappelante, le
    testateur avait perdu certaines capacités cognitives et, par conséquent, elle
    et lintimé se sont impliqués davantage dans la gestion du commerce.
    Lappelante soccupait de la production des serres et lintimé de laspect
    financier du commerce et des ventes.

[4]

Lappelante indique quelle a travaillé dans le
    commerce familial de 1979 à 2005. Ce travail a toujours été effectué à très bas
    salaire avec la promesse en retour de la part de son père quun jour le
    commerce familial serait le sien.

[5]

Pour sa part, lintimé reconnaît que lappelante
    a uvré au sein de lentreprise familiale mais il nie quil y a eu un
    engagement quant à la division des actifs. Il maintient que son père nétait
    pas content de la pression que lappelante exerçait sur lui pour quil lui lègue
    50% de ses terres. Selon lintimé, depuis longtemps lappelante savait quelle
    ne recevrait que la maison du testateur et un terrain en Floride.

[6]

Lintimé explique quen plus de travailler dans
    le commerce familial, il a, en 1986, démarré sa propre entreprise, Landtech
    Inc. Depuis à peu près 1994, il gère les opérations du commerce familial et les
    affaires de Landtech Inc. ensemble. Selon lintimé, il a dû, à divers moments,
    sauver lentreprise familiale qui baignait dans les dettes. Ces dettes ont été
    payées par lintermédiaire de Landtech Inc.

[7]

En outre, lintimé soutient quil, et non
    lappelante, détenait une procuration relative aux biens lautorisant à administrer
    les biens du testateur durant la période précédant sa mort en 2015. Après avoir
    subi son anévrisme en 1999, le testateur a exécuté une procuration perpétuelle
    relative aux biens nommant lappelante et lintimé comme ses procureurs aux biens.
    Le 20 octobre 2011, le testateur a révoqué cette procuration perpétuelle
    relative aux biens. Selon lintimé, il la fait à cause de la pression que lappelante
    exerçait sur le testateur et pour sassurer quelle nait pas le contrôle des
    terres. Le 28 octobre 2014, le testateur a exécuté une nouvelle procuration perpétuelle
    relative aux biens, dans laquelle il a désigné lintimé comme son procureur aux
    biens, et lappelante comme procureure suppléante aux biens dans le cas où lintimé
    refusait ou était incapable dagir.
[1]


[8]

En 2014, le testateur a été diagnostiqué dun
    cancer aux poumons. En octobre 2014, il a préparé un nouveau testament, dans
    lequel il divisait ses biens plus ou moins également entre ses deux enfants. En
    janvier 2015, il a exécuté deux nouveaux testaments rédigés en anglais:
    « the general property will » et « the limited property
    will ». Lintimé est fiduciaire testamentaire de ces testaments et reçoit
    la majorité des terrains du testateur, dont les terrains du testateur dune
    valeur de plusieurs millions. Lappelante ne reçoit quune propriété en
    Floride, de valeur inconnue, et la résidence personnelle du testateur, dune
    valeur dà peu près 225 000 $, mais qui est grevée dune hypothèque de 1,4
    millions de dollars.

[9]

Suite à la mort du testateur, lappelante a eu
    connaissance des testaments de janvier 2015. Elle sy est opposée, déposant une
    requête par laquelle elle conteste la validité de ces testaments et demande que
    lintimé soit destitué de sa qualité de fiduciaire pour la durée des procédures
    concernant la validité des testaments.

[10]

À lappui de sa requête, lappelante a déposé un
    affidavit qui soulève plusieurs faits mettant en question la validité des
    testaments et qui appuient sa demande quun fiduciaire testamentaire
    indépendant soit nommé.

[11]

Certains des faits allégués sont les suivants :

·

Les testaments de janvier 2015 ont remplacé un testament exécuté par
    le testateur à peine quatre mois plus tôt, soit celui doctobre 2014;

·

Les testaments de janvier 2015 sont nettement plus favorables à
    lintimé que celui doctobre 2014 et cela sans explication de la raison de ce
    changement;

·

La même journée que le testateur a exécuté les deux testaments de
    janvier 2015, il a transféré ses terrains en copropriété avec lintimé;

·

Malgré le fait que les terrains étaient détenus en copropriété, de
    sorte quà la mort du testateur les terrains seraient automatiquement
    transférés à lintimé, le testateur les a inclus dans les testaments de janvier
    2015 et les a légués à lintimé. Ceci, selon lappelante, suggère que le
    testateur ne comprenait pas les documents quil a signés;

·

De plus, il est probable que le testateur nait pas compris ce quil
    signait puisque les testaments de janvier 2015 sont des documents complexes
    rédigés en anglais, une langue que le testateur comprenait mal;

·

Selon le testament, des billets promissoires de 840 000 $ et de 50
    000 $ attestant des dettes de lintimé au testateur sont pardonnées, et cela
    sans explications;

·

En 2006, lintimé a organisé et effectué la vente dune parcelle des
    terrains du testateur, produisant la somme dà peu près 523 000 $ mais selon
    lappelante, les fonds nont jamais été reçus par le testateur;

·

Lintimé a, depuis plusieurs années, incorporé les finances du
    commerce familial avec celles de sa propre compagnie, Landtech Inc.;

·

Lintimé a toujours connu de sérieux problèmes financiers dans le
    cadre de lexploitation de son commerce Landtech Inc.;

·

Une hypothèque dun million de dollars a été consentie par le
    testateur en 2011 (et augmentée à 1,4 million de dollars en 2013), alors que le
    testateur était sous lemprise et le contrôle de lintimé. Cette hypothèque na
    pas bénéficié au testateur et aurait plutôt été accordée pour assurer la survie
    de Landtech Inc.;

·

Le traitement pour le cancer du testateur en 2014 et 2015 a aggravé ses
    problèmes cognitifs;

·

Les terrains possédés par le testateur lors de son décès avaient une
    valeur de 15 millions de dollars;

·

Il y a de lhostilité entre lintimé et lappelante; et

·

Lintimé exerce depuis plusieurs années la procuration du testateur
    et na pas rendu de comptes.

[12]

Selon lappelante, il appert de ces faits quil
    y a de bonnes raisons de croire que les testaments du testateur, en date de
    janvier 2015, ne reflètent pas lintention réelle du testateur et sont le
    produit dinfluence indue de lintimé. De plus, il est évident que lintimé est
    en conflit dintérêts depuis plusieurs années, puisquil contrôlait les actifs
    du commerce familial avant la mort du testateur et a mêlé les fonds du commerce
    familial avec ceux de son commerce Landtech Inc.

[13]

Pour sa part, lintimé a déposé un affidavit
    dans lequel il étale de la preuve à lappui de son affirmation que, jusquau
    moment de sa mort, le testateur comprenait bel et bien ce quil signait, y
    compris les testaments de janvier 2015. Selon lintimé, le testateur avait la
    capacité testamentaire et avait connaissance de ses biens, ayant choisi den
    disposer tel quindiqué dans ses testaments. La preuve présentée par lintimé démontre
    aussi que les testaments ont été préparés avec laide de professionnels dont un
    cabinet davocats. Lintimé a aussi annexé à son affidavit des déclarations de
    gens de la communauté et du médecin de famille du testateur attestant de létat
    desprit du testateur.

[14]

Lintimé a aussi expliqué que les diverses
    transactions mises en question par lappelante étaient appropriées. De fait, cétait
    grâce à son intervention que le commerce familial na pas fait faillite. Lintimé
    maintient que cest en reconnaissance des efforts constants déployés par
    lintimé et du fait que lappelante navait eu rien à faire avec le commerce
    familial après 2006 que le testateur aurait décidé de donner le commerce, y
    inclus les terrains, à lintimé.

C.

La Décision du Juge des Requêtes

[15]

Le juge des requêtes a rejeté la demande de
    lappelante. Dans ses motifs, le juge a correctement noté quà ce stage des
    procédures, il nétait pas appelé « à trancher la question ultime de la
    capacité testamentaire de Jean-Guy Bergeron » mais seulement la question
    de la destitution de lexécuteur testamentaire. Le juge a aussi fait référence
    au droit pertinent.

[16]

Par contre, le juge a ensuite commencé son
    analyse en concluant sur la question précise quil avait dit quil ne devait
    pas trancher, en loccurrence, la question ultime de la capacité testamentaire du
    testateur. Au par. 10 de ses motifs, il énumère cinq raisons pour lesquelles il
    a conclu que le testateur « ne souffrait daucune incapacité à gérer
    ses affaires selon sa propre volonté ». Au par. 11, il détermine qu'il « serait
    spéculatif et contraire à la prépondérance de la preuve de conclure que Jean-Guy
    Bergeron nétait ni apte à comprendre convenablement la langue anglaise, ni
    doté de la capacité à gérer ses propres affaires et exprimer volontairement ses
    désirs quant à sa succession. »

[17]

Ayant ainsi conclu quil ny avait pas de raison
    de questionner la validité des testaments, le juge sest ensuite tourné vers la
    demande de destitution du fiduciaire testamentaire. Sur cette question, il a
    déterminé, sans explications, quil nexistait aucune preuve concrète que
    « lintimé
se comportera
de façon négligente
    ou malicieuse dans lexécution de ses responsabilités fiduciaires » ou
    « que lintimé
se soit comporté
, à titre de
    fiduciaire, contre les intérêts de la succession ou les bénéficiaires. » (Cest
    nous qui soulignons.)

[18]

Finalement, en sappuyant sur le fait que
    lintimé est représenté par un cabinet davocats et quil a suivi les étapes
    typiques suite au décès du testateur, il a conclu que le simple fait que
    lintimé et lappelante étaient en conflit personnel ne constituait pas un
    motif suffisant pour remplacer lintimé comme fiduciaire testamentaire.

D.

Questions en Litige

[19]

En appel, lappelante maintient que le juge des
    requêtes a correctement énoncé les principes de droit pertinents, mais a fait
    erreur dans lapplication de ces principes. De plus, le juge a fait erreur en
    concluant sur la capacité testamentaire du testateur puisque ce nétait pas la
    question à trancher par la cour et la preuve nétait pas complète sur cette
    question.

[20]

Selon lappelante, le juge des requêtes a commis
    des erreurs en :

·

Exigeant quil y ait de la preuve que lintimé
se soit comporté
à titre de fiduciaire contre les
    intérêts de la succession ou des bénéficiaires;

·

Exigeant quil y ait de la preuve que lintimé
se comportera
de façon négligente ou malicieuse dans
    lexécution de ses responsabilités fiduciaires;

·

En passant sous silence tous les faits allégués par lappelante à
    lappui de sa demande; et

·

En ignorant les conflits dintérêt dans lesquels lintimé se trouve.

E.

Analyse

(1)

Question préliminaire

[21]

Lintimé soulève une question préliminaire. Il
    maintient que la décision portée en appel est interlocutoire. Par conséquent,
    lappel devrait être engagé devant la Cour divisionnaire avec autorisation de
    celle-ci. Selon lintimé, la Cour dappel na pas compétence dans cette
    affaire.

[22]

Après avoir entendu les parties sur cette
    question, nous avons rejeté cette prétention séance tenante, avons conclu que
    le jugement en appel est final et avons entendu lappel sur le fonds.

[23]

Lappel est du jugement et non des motifs du
    jugement. Ainsi, le fait que dans ses motifs, le juge indique quil ne voit pas
    le besoin de remplacer lintimé à titre de fiduciaire testamentaire « à
    lheure actuelle » ne fait pas en sorte que le jugement doit être
    considéré comme interlocutoire. En lespèce, la demande de lappelante a été
    initiée par voie de requête et le jugement rendu est très clair : il
    rejette la requête et tranche définitivement la question de destitution du
    fiduciaire pour la durée des procédures concernant la validité du testament du
    testateur. Cest donc un jugement final et lappel est à la Cour dappel.

(2)

Sur le fonds

[24]

En ce qui a trait à lappel, pour les motifs qui
    suivent, je suis davis quil doit être accordé.

[25]

Premièrement, tel quil lavait signalé, le juge
    des requêtes naurait pas dû en arriver à une conclusion quant à la validité
    des testaments. Ce nétait pas la question qui lui avait été posée. De plus,
    dans ses motifs, le juge cite plusieurs él
éments de
la preuve avancée par lintimé à lappui de sa décision, mais ne
    fait aucune référence aux nombreux faits relevés par lappelante. Ceux-ci sont
    susceptibles de soulever des doutes quant à la capacité testamentaire du
    testateur et la possibilité que les testaments de janvier 2015 soient le
    produit dinfluence indue. Le juge se devait dexpliquer pourquoi il les a
    rejetés.

[26]

Ainsi, bien quil ait bien énoncé les principes
    de droit pertinents, sa conclusion que les testaments sont valides la induit à
    commettre une deuxième erreur. Dans lapplication des principes pertinents, il
    a ignoré les conflits dintérêts importants qui découlent du fait que les
    testaments pourraient bien être déclarés invalides.

[27]

Les dispositions de droit pertinentes sont les
    suivantes :

·

Larticle 37 de la
Loi sur les fiduciaires
, L.R.O., 1990, chap.
    T. 23 qui prévoit :

La Cour supérieure de justice peut
    destituer un représentant successoral pour tout motif pour lequel elle peut
    destituer tout autre fiduciaire, et nommer une ou plusieurs autres personnes
    compétentes pour agir à la place de lexécuteur testamentaire ou de
    ladministrateur successoral ainsi destitué.

·

Larticle 28 sur la
Loi sur les successions
, L.R.O. 1990, chap.
    E. 21 qui dispose :

Pendant une action concernant la
    validité du testament dun défunt ou lobtention ou la révocation de lettres
    dhomologation ou dadministration, la Cour supérieure de justice est
    compétente pour accorder ladministration en cas de succession ab intestat et
    peut nommer un administrateur des biens du défunt. Ladministrateur ainsi nommé
    a tous les droits et pouvoirs dun administrateur général, sauf le droit de
    distribuer le reliquat des biens. Ladministrateur est soumis à la surveillance
    immédiate de la cour qui peut ordonner que ladministrateur reçoive, par
    prélèvement sur les biens du défunt, la rémunération raisonnable quelle estime
    appropriée.

[28]

Tel que noté par le juge des requêtes, la
    volonté du défunt de son vivant, tel quil appert dans le testament, est
    généralement honorée : voir
Chambers Estate v. Chambers
, 2013
    ONCA 511, [2013] O.J. No. 3659, au par. 95. Par contre, la situation est plus
    nuancée lorsquil sagit de la destitution de fiduciaire successoral où il y a
    contestation de la validité dun document testamentaire. Dans un tel cas, la règle
    générale est quen labsence du consentement de toutes les parties intéressées,
    les tribunaux vont plus facilement favoriser ladministration de la succession
    durant le litige par une partie autre quune partie en cause : voir
Re
    Bazos
, [1964] 2 O.R. 236 (C.A.).

[29]

De plus, quand la validité dun testament est
    questionnée et que le bénéficiaire principal de ce testament est le fiduciaire
    testamentaire, la cour saisie dune demande de destitution du fiduciaire doit
    évaluer sil sera difficile pour ce fiduciaire dagir de façon impartiale dans
    lexécution de son devoir. Il nest pas nécessaire davoir la preuve quil y a
    déjà eu de linconduite ou même la preuve concrète quil se comportera de façon
    malicieuse. Tel que la expliqué le juge Griffiths dans laffaire
Orenstein
    v. Feldman
, [1978] O.J. n. 630 (H.C.J.), la question est plutôt sil sera
    difficile pour le fiduciaire dagir de façon appropriée plutôt que la
    probabilité quil agira ainsi.

[30]

Contrairement à ce que le juge des requêtes a
    indiqué, lappelante ne devait pas démontrer que lintimé « se soit
    comporté, à titre de fiduciaire, contre les intérêts de la succession ou les
    bénéficiaires », ni devait-elle présenter de la preuve concrète quil se
    « comportera » de façon malicieuse. La question pertinente en
    lespèce était de savoir sil sera difficile pour lintimé dagir de façon
    appropriée. La seule mention par le juge de conflit dintérêts possible est
    celui de personnalité entre lintimé et lappelante. Par contre, la preuve démontrant
    le potentiel conflit dintérêts était abondante et le juge ny fait pas mention
    dans ses motifs. Ceci découle sans doute du fait quil a déterminé que le
    testateur « ne souffrait daucune incapacité à gérer ses affaires selon sa
    propre volonté ». Puisque le testateur pouvait gérer ses affaires, il y
    avait très peu dabus ou de conflit possible pour lintimé dans la gestion des
    biens du testateur durant son vivant, utilisant la procuration, ni après sa
    mort. Puisque le juge a conclu que les testaments sont valides, lintimé reçoit
    à peu près tout, à lexception de la maison familiale et du terrain en Floride.
    La gestion de la succession naurait donc aucun ou très peu dimpact sur
    lhéritage de lappelante.

[31]

Le juge aurait dû adopter le cadre danalyse exposé
    dans larrêt
Re Groner Estate
, [1994] O.J. n. 140 (Gen. Div.). Dans
    cet arrêt, la juge Greer a indiqué à bon droit quun juge saisi dune demande
    de destitution dun fiduciaire testamentaire, où la validité du testament est remise
    en question, devrait considérer, entre autre, la valeur de la succession, la
    présence de conflits dintérêts, lavantage potentiel davoir une personne
    neutre en place comme fiduciaire, le besoin dexpertise dans ladministration
    de la succession et les difficultés qui se présentent dans lidentification et
    ladministration des actifs et passifs de la succession.

[32]

En lespèce, la preuve déposée par lappelante
    soulève de sérieuses questions quant à la validité des testaments. La validité
    des testaments sera décidée soit lors dune comparution future, une fois que la
    preuve sur cette question est complétée, ou par voie de procès.

[33]

Dans lintérim, le conflit dans lequel lintimé
    se trouve est clair. Lintimé doit préparer un inventaire des actifs et passifs
    de la succession, mais ceux-ci et les opérations du commerce familial sont
    mêlés depuis plusieurs années à lopération de sa compagnie privée, Landtech
    Inc. Ainsi, il y a de bonnes raisons de nommer un expert indépendant pour
    préparer un inventaire des actifs et passifs de la succession. Une personne
    neutre, autre que le propriétaire de Landtech Inc. et qui a une certaine
    expertise en affaires, est beaucoup mieux placée que lintimé pour en faire
    linventaire.

[34]

De plus, selon lappelante, lintimé ne la
    jamais consultée et a toujours géré le commerce familial seul, en plus de gérer
    sa propre entreprise. Plusieurs des transactions exécutées par l'intimé que
    lappelante soulève à lappui de sa demande ont eu lieu durant cette période. Il
    reste à déterminer si, à un ou plusieurs moments après son anévrisme, le
    testateur était incapable de gérer ses affaires. Si oui, la gestion par
    lintimé aurait été faite utilisant la procuration et cela sans quil y ait eu
    de comptes rendus. Ceci ajouterait un élément de complexité dans lidentification
    des biens qui sont ou devraient être dans la succession.

[35]

En outre, lenjeu dans cette affaire est dune
    très grande valeur. Les terrains dont il est question ont, selon lappelante,
    une valeur de 15 millions de dollars. Lintimé maintient que ce montant est de
    loin exagéré; mais même selon ses estimations, les terrains ont une valeur
    entre 3,7 et 5,1 millions de dollars.

[36]

Pour ces motifs, jaccorderais lappel. Jannulerais
    le jugement et en substitution, je rendrais un jugement de destitution de
    lintimé en sa qualité de fiduciaire testamentaire pour la durée des procédures
    concernant la validité du testament du testateur. Jordonnerais la nomination
    de la firme Doyle Salewski, représentée par Marc Rouleau, en qualité de
    fiduciaire pour la durée des procédures concernant la validité du testament du testateur.
    La Cour supérieure demeurera saisie pour traiter de toutes demandes, y inclus
    des demandes de modifications de la présente ordonnance, qui pourraient être
    formulées par les parties.

[37]

En ce qui a trait aux dépens, jaccorderais à
    lappelante ses dépens en appel fixés au montant de 13 000 $, y compris
    débours et taxes. Jaccorderais aussi à lappelante ses dépens pour la requête
    en première instance fixés au montant de 7 500 $ y compris débours et
    taxes pertinentes.

Rendu le : « L.B.R. » 19
    décembre 2016

« Paul
    Rouleau j.c.a. »

« Je
    souscris K.M. Weiler j.c.a. »

« Je
    souscris L.B. Roberts j.c.a. »





[1]
Il ny a rien dans le dossier indiquant sil y avait une
    procuration relative aux biens en vigueur entre le 20 octobre 2011 et le 28
    octobre 2014.


